DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, 18-21 and 24-25 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-12 and 20-21 is the inclusion of the limitations of an interconnect on a print liquid supply comprising: a liquid interface to establish a liquid path between the print liquid supply and an ejection device in which the print liquid supply is installed; an electrical interface to establish a data transmission path between the print liquid supply and the ejection device; and an external surface of the interconnect having a dampening element disposed thereon, the dampening element to counter an ejection force of the print liquid supply. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 13-14 and 18-19 is the inclusion of the limitations of an interconnect on an ejection device comprising: a needle to be inserted into a print liquid supply to allow print liquid from the print liquid supply to pass to the ejection device; an electrical interface to establish a data transmission path between the print liquid supply and the ejection device; and a rotary motion damper to dampen, via a controlled counter-rotation, a tangential spring-based ejection force. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/28/21, with respect to rejections of Claims 1-10, 13-14, 18, 20-21 and 24-25 and objections to Claims 11-12 and 19 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejections of Claims 1-10, 13-14, 18, 20-21 and 24-25 and objections to Claims 11-12 and 19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853